Title: To James Madison from Willie Blount, 21 February 1810
From: Blount, Willie
To: Madison, James


SirKnoxville February 21st. 1810
Feeling a warm interest in the Welfare of the United States, a respect for you, and a desire to assist in bringing men of Talents and Worth in aid of your Administration of the affairs of the people of the United States, are reasons why I take the liberty of recommending to your Notice and Consideration a worthy and respectable Man Col. John McKee, at present at Natchez who will feel himself highly gratified to be honored with an appointment under the general government to be confered by you. He is a Man of good Education, possessing a liberal and well cultivated mind, correct in his habits, and second to no man in point of integrity. I have known him upwards of seventeen years intimately, and never knew or heard of his having done a little thing; but frequently the reverse; and in no instance did I ever know him to depart from the Conduct of a Gentleman, and such is my opinion of him that I have no hesitation in believing and saying that his Conduct will at all times hereafter be correct, be his situation what it may. I have his own authority for saying, and I believe him: that he “never injured in thought, word, or Deed, any member of the present Executive Council; and if honored with an appointment by the President of the United States, that he will discharge his duty with zeal, fidelity, integrity, and with such judgment as Nature has given.” He is capable of being useful and desirous of having an Opportunity afforded of being so. No Doubt need be entertained of his Talents, Integrity, Love of Country, Respect for the Administrators of the Government of the United States, or of his faithfulness to the Constitution. Hundreds of Men and more in this Country, where he is and has been long known, and tried, would have pleasure in saying the same of him. He has been employed as you know in Character of agent amongst the Southern tribes of Indians; and the people of this Country, who have known his Conduct in Discharge of his Duty feel sensible of his worth, and are desirous for his being in appointment; in that agency they believe he promoted the interest of the United States in general, of this State in particular; and we are convinced that he gave such general satisfaction to the Indians that he possesses now and has uniformly possessed their confidence in as great a degree, if not greater, than any other man in this Country.
He feels sensible that no part of his Conduct in discharge of his duties as agent ever was by the Government, viewed as exceptionable; and believes that he was removed from appointment through the influence and misrepresentation of some persons who have never yet so openly ⟨avowed?⟩ themselves as to enable him to be certain who they are; and never has been able to understand why he was removed. A Removal under such circumstances is extreemely grating to his feelings as it would be to any Man who had any of the nicer kind.
He would be a very valuable man to the United States in Indian Agency west of the Mississippi, as he possesses a very conciliatory cast of Mind and Manners; I presume such a man is much wanted there. He has talents integrity and firmness enough to make a very valuable feild Officer in the Army of the United States. He Would fill an Executive office in a Territorial Government with Dignity and Benifit; or discharge the duties of secretary in a Territory as well as any man; and in short I view him qualified to discharge the duties of any office in the gift of the Executive of the United States to be acted on in the Western Country, and believe his appointment to office would be satisfactory to the people. I have too much respect for you, and for myself; too great a desire to see office filled with men of Talents and integrity, and too great a desire for the prosperity of the United States, to trifle with the feelings or interest of either the one or the other in recommending any man as fit for office, of whom I could not safely say, that he is qualified to fill it with Utility to the Government and Credit to himself. Mr. Andrew Moore of Virginia, Mr. McKee of Kentuckey, Messrs. Miller, Rhea and Weakley of Tennessee, and the Senators of Tennessee, have a personal acquaintance with Colonel McKee, to whom I beg leave to refer you. I have the honor to be with perfect respect Your Obt Servant
(Signed)   Willie Blount
